Citation Nr: 1826970	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-12 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease (DJD), right ankle.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1971, with service in the Republic of Vietnam from June 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Louis, Missouri.

A request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the Veteran has raised a request for a TDIU, which is reflected now in the list of issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication.  First, the Board finds that there are outstanding treatment records pertinent to the Veteran's appeal.  At the April 2018 hearing, the Veteran indicated that he had received treatment for his service-connected PTSD a week before the hearing.  Therefore, the Board will remand to obtain these records.

In December 2015 statements submitted by the Veteran after his most recent October 2015 VA examination, the Veteran indicated that his right ankle pains have increased in frequency and severity, and he experiences instability at least twice daily.  He also stated he has constant swelling, which rarely goes down.  The Veteran is competent to describe his symptoms and their effect on daily activities.  Under these circumstances, VA cannot rate the service-connected disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, as addressed above, the issue of entitlement to a TDIU has been raised by the record.  Therefore, the Board will remand the matter to the AOJ for adjudication of the issue of entitlement to a TDIU, in accordance with the holding in Rice.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issues on appeal.  The Board notes that the Veteran has indicated that he recently received treatment for his service-connected PTSD.  These outstanding treatment records, in particular, should be associated with the claim file.  All attempts to obtain such records should be clearly noted in the claim file; if unavailable, this should be noted in writing.

In addition, provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  Upon completion of the above, schedule the Veteran for a VA examination to evaluate the current level of severity of his right ankle disability.  The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.  A full rationale for any opinion(s) rendered must be provided.

The examiner is asked specifically to provide range of motion testing (ROM) for the right ankle for active motion, passive motion, weight-bearing, and nonweight-bearing.  Full ROM testing also must be conducted on the opposite joint unless the opposite joint is damaged, which includes any disorder that would make the joint in question abnormal.  If the opposite joint is determined to be damaged, and no ROM on testing is conducted, this must be explained in the report.

In addition, for both the right ankle and opposite joint the examiner must discuss pain for ROM movements on active, passive, and repetitive use testing.  The examiner is asked to address the following questions:

(a)  Are any ROM movements painful on active, passive, and repetitive use testing?  If yes, identify whether active, passive, and repetitive use.

(b)  If yes (there are painful movements), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe the functional loss or additional limitation of ROM.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

In addition, for both the right ankle and opposite joint the examiner must discuss pain when used in weight-bearing or in nonweight-bearing.  The examiner is asked to address the following questions:

(a)  Is there pain when the joint is used in weight-bearing or nonweight-bearing?  If yes, identify whether weight-bearing or nonweight-bearing.

(b)  If yes (there is pain when used in weight-bearing or nonweight-bearing), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe these limitations.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




